     Case 3:20-cv-00756-DMS-AHG Document 24 Filed 04/27/20 PageID.379 Page 1 of 2



 1 ROBERT S. BREWER, JR.
 2 United States Attorney
   KATHERINE L. PARKER, SBN 222629
 3 Chief, Civil Division
 4 SAMUEL W. BETTWY, SBN 94918
   Assistant U.S. Attorney
 5 REBECCA G. CHURCH, SBN 259652
 6 Assistant U.S. Attorney
   STEVEN J. POLIAKOFF, SBN 188231
 7 Assistant U.S. Attorney
 8 Office of the U.S. Attorney
   880 Front Street, Room 6293
 9 San Diego, CA 92101-8893
10 619-546-9634/7125/7721 / 619-546-7751 (fax)
11 Attorneys for Respondents
12
                              UNITED STATES DISTRICT COURT
13                   FOR THE SOUTHERN DISTRICT OF CALIFORNIA
14
   ADRIAN RODRIGUEZ ALCANTARA, Case No. 20cv0756 DMS AHG
15 et al.,
16                                           RESPONDENTS’ MOTION TO FILE
           Plaintiffs-Petitioners,           DOCUMENTS UNDER SEAL WITH
17                                           THEIR RESPONSE IN OPPOSITION TO
18                v.                         PETITIONERS’ MOTION FOR TRO
                                             AND HABEAS PETITION
19 GREGORY J. ARCHAMBEAULT, San
20 Diego Field Office Director, ICE, et al.,
21         Defendants-Respondents.
22
23
           Respondents respectfully request that, given the inherent confidential and private
24
     nature of medical records, the unredacted version of Petitioner Alcantara’s ICE Health
25
     Service Corps (IHSC) Medical Records at the Otay Mesa Detention Center (OMDC) be
26
     filed under seal. The unredacted version will be lodged for filing under seal and will be
27
     provided to Petitioners’ counsel.
28

                                                                        20cv0756 DMS AHG
30
     Case 3:20-cv-00756-DMS-AHG Document 24 Filed 04/27/20 PageID.380 Page 2 of 2



 1         DATED: April 27, 2020             Respectfully submitted,
 2                                           ROBERT S. BREWER JR.
 3                                           United States Attorney

 4                                           KATHERINE L. PARKER
                                             Chief, Civil Division
 5
                                             s/ Samuel W. Bettwy
 6                                           SAMUEL. W. BETTWY
                                             Assistant U.S. Attorney
 7
                                             s/ Rebecca G. Church
 8                                           REBECCA G. CHURCH
                                             Assistant U.S. Attorney
 9
10                                           Attorneys for Respondents
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             2
                                                                   20cv0756 DMS AHG
30
